      Case: 1:17-md-02804 Doc #: 1482 Filed: 03/28/19 1 of 3. PageID #: 42805




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 This document relates to:

     Saint Elizabeth Medical Center, Inc., et
     al., v. AmerisourceBergen Drug Corp., et
                                              MDL 2804
     al., 18-op-46046; Baptist Healthcare
     System, Inc., et al., v. Amerisource
                                              Case No. 17-md-2804
     Bergen, et al., 18-op-46058; West Boca
     Medical Center, Inc., v.
                                              Hon. Dan Aaron Polster
     AmerisourceBergen Drug Corp, et al., 18-
     op-45530; Southwest Mississippi Regional
     Medical Center, et al., v.
     AmerisouceBergen Drug Corp., et al., 17-
     op-45175; St. Vincent Charity Medical
     Center v. AmerisourceBergen Drug Corp.,
     18-op-45610.


             MOTION FOR LEAVE OF HOSPITAL PLAINTIFFS TO
               FILE SEPARATE RESPONSE TO DEFENDANTS’
     BRIEFING ON VIABILITY OF PUBLIC NUISANCE CLAIMS NATIONWIDE

       In its order of December 31, 2018, this Court directed the parties to submit briefing

addressing the viability of state nuisance claims. Doc. No. 1218 at 2. Defendants’ briefing on

this topic raised issues about the interpretation and application of public nuisance laws, in

response to which the above-captioned Hospital Plaintiffs have an interest in stating their legal

positions, particularly on the issues of the special injury suffered by the hospitals, the fact that

the nuisance laws apply to opioids, and the proximate cause of Defendants’ charged conduct to

the financial injuries suffered by the Hospitals. The Hospital Plaintiffs will keep the text of their

Response Brief to 12 pages, along with an Appendix listing “special”/”pecuniary” injury

authority among the 50 states. The Hospital Plaintiffs further note that the Plaintiffs’ Executive
     Case: 1:17-md-02804 Doc #: 1482 Filed: 03/28/19 2 of 3. PageID #: 42806




Committee’s initial briefing on nuisance (Doc. No. 1406) was only 23 pages, where 40 were

allowed. Doc. No. 1218 at 2.

       WHEREFORE, we request the Court permit the Hospital Plaintiffs to file the referenced

Response Brief on behalf of the captioned plaintiffs.

Dated: March 28, 2019                                   Respectfully submitted,


                                                        /s/ Don Barrett
                                                        John W. (“Don”) Barrett
                                                        David McMullan, Jr.
                                                        Richard Barrett
                                                        Sterling Starns
                                                        BARRETT LAW GROUP, P.A.
                                                        P.O. Box 927
                                                        404 Court Square North
                                                        Lexington, Mississippi 39095
                                                        Ph: (662) 834-2488
                                                        Fax: (662) 834-2628
                                                        dbarrett@barrettlawgroup.com
                                                        dmcmullan@barrettlawgroup.com
                                                        rrb@rrblawfirm.net
                                                        sstarns@barrettlawgroup.com




                                                2
      Case: 1:17-md-02804 Doc #: 1482 Filed: 03/28/19 3 of 3. PageID #: 42807




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2019, a copy of the foregoing document was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court’s system.


                                                       /s/ Don Barrett
                                                       John W. (“Don”) Barrett
                                                       BARRETT LAW GROUP, P.A.
                                                       P.O. Box 927
                                                       404 Court Square North
                                                       Lexington, Mississippi 39095
                                                       Ph: (662) 834-2488
                                                       Fax: (662) 834-2628
                                                       dbarrett@barrettlawgroup.com




                                                  3
